PER CURIAM.
Bell contends the trial court improperly considered Bell’s juvenile record in the sentencing determination arguing that the inclusion of juvenile records in the pre-sentence investigation report and consideration of this information by the court in determining the sentence of an adult offender was contrary to the legislative intent expressed by Chapter 39, Florida Statutes (1977). We disagree and hold that juvenile records may properly be included in the presentence investigation report of an adult offender and may properly be considered by the trial court in his sentencing determination. Such information is material and relevant to the sentencing determination. A rule which would prevent consideration of an adult offender’s prior juvenile record would unjustly penalize the adult offender who had no significant juvenile record. Since we find no error in the trial court’s consideration of Bell’s juvenile record, the judgment and sentence are AFFIRMED.
BOYER, Acting C. J., and MILLS and BOOTH, JJ., concur.